DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted October 13, 2022, has been received.  The amendment of claims 1, 11, and 14, is acknowledged.  Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument beginning on page 6 of the response, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crowding agent is used to slow kinetics of analyte binding to the analyte capture ligand) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the intended use of the crowding agent is not assumed as a limitation for crowding agent selection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2004/0038195 (“Nerenberg”).
Claim 1
Nerenberg discloses a sensing device comprising: a first sidewall and a second sidewall, wherein a fluid channel is defined between the first sidewall and the second sidewall (Fig. 1, paragraph [0115], fluid channels); a sensor having a surface defining at least a portion of the channel (sensor 106, paragraph [0113]); an analyte capture ligand bound to the surface of the sensor (paragraph [0018], required binding ligand chosen for analyte tested); and a crowding agent bound to the surface of the sensor (paragraph [0076, 0216], hydrogel to assist with crowding); (paragraphs [0011-0013], bulk acoustic resonator can be used).  

Claim 2
Nerenberg discloses the sensing device of claim 1, wherein the sensor comprises a bulk acoustic wave resonator structure (Nerenberg, paragraphs [0011-0013], bulk acoustic resonator can be used).  

Claim 3
Nerenberg discloses the sensing device of claim 1, wherein the first and second sidewalls are formed from a single structure having opposing surfaces (Nerenberg, paragraph [0051]).  

Claim 6
Nerenberg discloses the sensing device of claim 1, wherein the crowding agent comprises a polymer (paragraph [0216], hydrogel to assist with crowding).  

Claim 8
Nerenberg discloses the sensing device of claim 1, wherein the crowding agent comprises a non-organic structure (Nerenberg, paragraph [0133], silicon).    

Claim 9
Nerenberg discloses the sensing device of claim 1, wherein the crowding agent comprises silicon (Nerenberg, paragraph [0133]).    

Claim 10
Nerenberg discloses the sensing device of claim 9, wherein the silicon forms pillars extending from the surface of the bulk acoustic resonator structure (Nerenberg, paragraph [0030, 0105], silicon support structure).    

Claim 11
Nerenberg discloses a sensing device comprising: a first sidewall and a second sidewall, wherein a fluid channel is defined between the first sidewall and the second sidewall (Fig. 1, paragraph [0115], fluid channels); a sensor having a surface defining at least a portion of the channel (sensor 106, paragraph [0113]); an analyte capture ligand bound to the surface of the sensor (paragraph [0018], required binding ligand chosen for analyte tested); a cover disposed over, and coupled to, the first and second sidewalls, wherein a surface of the cover defines at least a portion of the channel opposing the surface of the sensor (Fig. 1, frame and window 134 and 136); and a crowding agent bound to a surface of the channel defined by one or more of the cover, the first sidewall, and the second sidewall, wherein the position and length of the crowding agent is sufficiently close to the surface of the bulk acoustic resonator for the crowding agent to slow kinetics of analyte binding to the analyte capture ligand when a fluid sample composition comprising the analyte is flowed through the channel and across the surface of the sensor (paragraph [0216], hydrogel to assist with decreased crowding; paragraph [0175-0177], retarding components or growth enhancing compounds with the gel limiting the free-flowing liquid thereby also slowing kinetics).  

Claim 12
Nerenberg discloses the sensing device of claim 11, wherein the sensor comprises a bulk acoustic wave resonator structure (paragraphs [0011-0013], bulk acoustic resonator can be used).    

Claim 13
Nerenberg discloses the sensing device of claim 11, wherein the first and second sidewalls are formed from a single structure having opposing surfaces (Nerenberg, paragraph [0051]).    

Claim 16
Nerenberg discloses the sensing device of claim 11, wherein the crowding agent comprises a polymer (paragraph [0216], hydrogel to assist with crowding).

Claim 18
Nerenberg discloses the sensing device of claim 11, wherein the crowding agent comprises a non-organic structure (Nerenberg, paragraph [0133], silicon).    

Claim 19
Nerenberg discloses the sensing device of claim 11, wherein the crowding agent comprises silicon (Nerenberg, paragraph [0133], silicon).      

Claim 20
Nerenberg discloses the sensing device of claim 19, wherein the silicon forms pillars extending from the surface of the bulk acoustic resonator structure (Nerenberg, paragraph [0030, 0105], silicon support structure).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2004/0038195 (“Nerenberg”) in view of U.S. Patent Pub. 2009/0258440 (“Bunch”).
Claim 4
Nerenberg discloses the sensing device of claim 1.
Nerenberg does not appear to explicitly disclose wherein a molar ratio of the crowding agent to the analyte capture ligand is from about 50 to 1 to about 0.1 to 1.  
Bunch discloses a similar analyte sensor including a crowding agent and analyte binding agent molar ratio (paragraph [0061], ratio of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a molar ratio of the crowding agent to the analyte capture ligand is from about 50 to 1 to about 0.1 to 1, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).

Claim 5
Nerenberg discloses the sensing device of claim 1.
Nerenberg does not appear to explicitly disclose wherein a molar ratio of the crowding agent to the analyte capture agent is from about 2 to 1 to about 0.25 to 1.  
Bunch discloses a similar analyte sensor including a crowding agent and analyte binding agent molar ratio (paragraph [0061], from about 0.5 to about 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a molar ratio of the crowding agent to the analyte capture agent is from about 2 to 1 to about 0.25 to 1, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).

Claim 7
Nerenberg discloses the sensing device of claim 1.
Nerenberg discloses wherein the crowding agent of hydrogel but does not appear to explicitly disclose the crowding agent comprises one or more of polyethylene glycol (PEG), a branched polymer formed by31Patent ApplicationAttorney Docket No: 0468.017324US01 (QID17324) copolymerization of sucrose and epichlorohydrin, dextran, polyvinyl alcohol, a polypeptide, and a polynucleic acid.  
Bunch discloses a similar analyte sensor including an immobilizing agent of PEG (paragraph [0196-0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a crowding agent such as PEG, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0197]).

Claim 15
Nerenberg discloses the sensing device of claim 11.
Nerenberg does not appear to explicitly disclose wherein a molar ratio of the crowding agent to the analyte capture ligand is from about 100 to 1 to about 0.01 to 1.  
Bunch discloses a similar analyte sensor including a crowding agent and analyte binding agent molar ratio (paragraph [0061], ratio of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a molar ratio of the crowding agent to the analyte capture ligand is from about 100 to 1 to about 0.01 to 1, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).


Claim 17
Nerenberg discloses the sensing device of claim 11.
Nerenberg discloses using a crowding agent of hydrogel but does not appear to explicitly disclose wherein the crowding agent comprises one or more of polyethylene glycol (PEG), ficoll, dextran, polyvinyl alcohol, a polypeptide, and a polynucleic acid.  
Bunch discloses a similar analyte sensor including an immobilizing agent of PEG (paragraph [0196-0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a crowding agent such as PEG, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0197]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2004/0038195 (“Nerenberg”) in view of U.S. Patent Pub. 2009/0258440 (“Bunch”).
Claim 14
Nerenberg discloses the sensing device of claim 11.
Nerenberg discloses a capacitive spacing (Fig. 2) and porous silicon (paragraph [0133]) but does not appear to explicitly disclose the sensing device comprising one or more gaps formed in the channel to allow larger molecules in the fluid sample composition to flow through the channel.
Dubrow discloses an analyte sensor including one or more gaps to allow larger molecules in the fluid sample composition to flow through the channel (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein one or more gaps in the channel are formed between the crowding agent and the analyte capture agent, as disclosed by Dubrow, into the device of Nerenberg, for the purpose of providing less pressure and tortuous path for analyte movement (Dubrow, paragraph [0081]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853